June 21, 2011 CONSENT OF STOECKLEIN LAW GROUP U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Bassline Productions, Inc. on Form S-1/A-5 of our Legal Opinion, dated June 21 , 2011 , relating to the proposed registration of 500,000 shares of common stock which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1/A-5 and this Prospectus. Stoecklein Law Group /s/ Stoecklein Law Group San Diego, CA June 21, 2011
